418 F.2d 574
69-2 USTC  P 9698
M. Hunter BROWN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 23657.
United States Court of Appeals Ninth Circuit.
Oct. 21, 1969, Rehearing Denied Dec. 2, 1969.

L. Morris Dennis (argued), Charles R. Anderson of Anderson, Ablon & Crouch, Los Angeles, Cal., for appellant.
John M. Brant (argued), Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Joseph M. Howard, Attys., Dept. of Justice, Washington, D.C., appellee.
Before CHAMBERS and BROWNING, Circuit Judges, and BYRNE, District judge.
DECISION
PER CURIAM.


1
Brown is a noted neurosurgeon.  The government took exception to some of his income tax returns and deficiencies and fraud penalties were asserted by the commissioner.


2
Brown tried his own case in the tax court.  He there handled the case about as badly as the three judges of this panel would have handled a neurosurgical operation.  The tax court entered a decision against him, finding a considerable deficiency and fraud with its usual fifty per cent penalty.


3
On appeal, too late, he has hired very competent counsel.  But struck in the mud with the trial record, counsel simply cannot pull the doctor out.


4
We find there was competent evidence to sustain the decision unless absolute mathematical certainty be required.  And it is not required.  The fact that there was some conflicting evidence does not prevent a conclusion that there was clear and convincing evidence to sustain the tax court's findings and conclusions.


5
The decision is affirmed.